 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                                 SOUTHERN DIVISION
11
12   ABC SERVICES GROUP, INC., a                Case No. 8:19-cv-00530 AG (JDEx)
     Delaware corporation, in its capacity
13   as assignee for the benefit of creditors   Hon. Andrew J. Guilford
     of MORNINGSIDE RECOVERY,
14   LLC, a California limited liability        STIPULATION AND PROTECTIVE
     company,                                   ORDER
15
                     Plaintiff,                 [DISCOVERY DOCUMENT:
16                                              REFERRED TO MAGISTRATE
           v.                                   JUDGE JOHN D. EARLY]
17
     BLUE SHIELD OF CALIFORNIA                  Complaint Filed: March 19, 2019
18   LIFE & HEALTH INSURANCE
     COMPANY, a California corporation;
19   BLUE SHIELD OF CALIFORNIA
     PROMISE HEALTH PLAN, a
20   California nonprofit corporation;
     BLUE SHIELD, LLC, a California
21   limited liability company; and DOES
     1 through 20, Inclusive,
22
                     Defendants.
23
24
25
26
27
28
                                                     STIPULATION AND PROTECTIVE ORDER
 1         The parties to this action stipulate as follows:
 2   1.    PURPOSES AND LIMITATIONS
 3         Discovery in this action is likely to involve production of confidential,
 4   proprietary, or private information for which special protection from public
 5   disclosure and from use for any purpose other than pursuing this litigation may be
 6   warranted. Accordingly, the parties stipulate to and petition the Court to enter this
 7   Stipulation and Protective Order (“Order”). The parties acknowledge that this Order
 8   does not confer blanket protections on all disclosures or responses to discovery and
 9   that the protection it affords from public disclosure and use extends only to the
10   limited information or items that are entitled to confidential treatment under
11   applicable legal principles.
12   2.    GOOD CAUSE STATEMENT
13         The parties acknowledge that information produced in discovery, regardless
14   of its designation under this Order, may contain personal and health information
15   subject to the protections of, inter alia, the Health Insurance Portability and
16   Accountability Act of 1996 (“HIPAA”), the applicable requirements of the
17   Standards for Privacy of Individually Identifiable Health Information and its
18   implementing regulations issued by the U.S. Department of Health and Human
19   Services (45 C.F.R. Parts 160-64; HIPAA Privacy Regulations), and California
20   Civil Code §§ 56 et seq., and 1798.82 et seq. (collectively “Privacy Laws”), which
21   protect the confidentiality of individually identifiable personal and health
22   information. The parties agree to take all measures necessary to comply with the
23   requirements of the Privacy Laws and any other applicable laws governing the
24   privacy of personal and health information. Such measures include, but are not
25   limited to, the development, implementation, maintenance, and use of appropriate
26   administrative, technical, and physical safeguards, in compliance with the Privacy
27   Laws and applicable state and federal laws, to preserve the integrity,
28   confidentiality, and availability of Protected Material (as defined below). The
                                                1        STIPULATION AND PROTECTIVE ORDER
 1   parties expressly agree that the citations to the Privacy Laws in this paragraph are
 2   for convenience only and that it remains the obligation of each party to the action to
 3   understand and comply with the obligations imposed by the Privacy Laws and any
 4   other potentially applicable state and federal law. Accordingly, to expedite the flow
 5   of information, to facilitate the prompt resolution of disputes over confidentiality of
 6   discovery materials, to adequately protect information the parties are entitled to
 7   keep confidential, to ensure that the parties are permitted reasonable necessary uses
 8   of such material in preparation for and in the conduct of trial, to address the
 9   handling of such materials at the end of the litigation, and to serve the ends of
10   justice, a protective order for such information is justified in this matter. It is the
11   intent of the parties that information will not be designated as confidential for
12   tactical reasons and that nothing be so designated without a good faith belief that it
13   has been maintained in a confidential, non-public manner, and there is good cause
14   why it should not be part of the public record of this case.
15   3.    ACKNOWLEDGMENT OF UNDER SEAL FILING PROCEDURE
16         The parties further acknowledge, as set forth in Section 14.3, below, that this
17   Order does not entitle them to file confidential information under seal. Local Civil
18   Rule 79-5 sets forth the procedures that must be followed and the standards that
19   will be applied when a party seeks permission from the court to file material under
20   seal. There is a strong presumption that the public has a right of access to judicial
21   proceedings and records in civil cases. In connection with non-dispositive motions,
22   good cause must be shown to support a filing under seal. See Kamakana v. City and
23   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
24   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
25   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
26   require good cause showing), and a specific showing of good cause or compelling
27   reasons with proper evidentiary support and legal justification must be made with
28   respect to Protected Material that a party seeks to file under seal. The parties’ mere
                                                  2       STIPULATION AND PROTECTIVE ORDER
 1   designation of Disclosure or Discovery Material (as defined below) as
 2   CONFIDENTIAL or HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY
 3   does not—without the submission of competent evidence by declaration,
 4   establishing that the material sought to be filed under seal qualifies as confidential,
 5   highly confidential, privileged, or otherwise protectable—constitute good cause.
 6         Further, if a party requests sealing related to a dispositive motion or trial,
 7   then compelling reasons, not only good cause, for the sealing must be shown, and
 8   the relief sought must be narrowly tailored to serve the specific interest to be
 9   protected. See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir.
10   2010). For each item or type of information, document, or thing sought to be filed
11   or introduced under seal, the party seeking protection must articulate compelling
12   reasons, supported by specific facts and legal justification, for the requested sealing
13   order. Again, competent evidence supporting the application to file documents
14   under seal must be provided by declaration.
15         Any document that is not confidential, privileged, or otherwise protectable in
16   its entirety will not be filed under seal if the confidential portions can be redacted.
17   If documents can be redacted, then a redacted version for public viewing, omitting
18   only the confidential, privileged, or otherwise protectable portions of the document,
19   must be filed. Any application that seeks to file documents under seal in their
20   entirety should include an explanation of why redaction is not feasible.
21   4.    DEFINITIONS
22         4.1    Action: this pending federal lawsuit, ABC Services Group, Inc. v. Blue
23   Shield of California Life & Health Insurance Company, et al., Case No. 8:19-cv-
24   00530 AG (JDEx).
25         4.2    Challenging Party: a Party or Non-Party that challenges the
26   designation of information or items under this Order.
27         4.3    “CONFIDENTIAL” Information or Items: information (regardless of
28   how it is generated, stored, or maintained) or tangible things that qualify for
                                                 3       STIPULATION AND PROTECTIVE ORDER
 1   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 2   the Good Cause Statement above.
 3          4.4    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
 4   Information or Items: extremely sensitive “CONFIDENTIAL Information or
 5   Items,” disclosure of which to another Party or Non-Party would create a
 6   substantial risk of serious harm that could not be avoided by less restrictive means.
 7          4.5    Counsel: Outside Counsel of Record and House Counsel (as well as
 8   their support staff).
 9          4.6    Designating Party: a Party or Non-Party that designates information or
10   items that it produces in disclosures or in responses to discovery as
11   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
12   ONLY.”
13          4.7    Disclosure or Discovery Material: all items or information, regardless
14   of the medium or manner in which it is generated, stored, or maintained (including,
15   among other things, testimony, transcripts, and tangible things), that are produced
16   or generated in disclosures or responses to discovery.
17          4.8    Expert: a person with specialized knowledge or experience in a matter
18   pertinent to the litigation who has been asked by a Party or its counsel to serve as
19   an expert witness or as a consultant in this Action.
20          4.9    House Counsel: attorneys who are employees of a party to this Action.
21   House Counsel does not include Outside Counsel of Record or any other outside
22   counsel.
23          4.10 Non-Party: any natural person, partnership, corporation, association, or
24   other legal entity not named as a Party to this action.
25          4.11 Outside Counsel of Record: attorneys who are not employees of a
26   party to this Action but are retained to represent a party to this Action and have
27   appeared in this Action on behalf of that party or are affiliated with a law firm that
28   has appeared on behalf of that party, and includes support staff.
                                                4        STIPULATION AND PROTECTIVE ORDER
 1         4.12 Party: any party to this Action, including all of its officers, directors,
 2   employees, and Outside Counsel of Record (and their support staffs).
 3         4.13 Producing Party: a Party or Non-Party that produces Disclosure or
 4   Discovery Material in this Action.
 5         4.14 Professional Vendors: persons or entities that provide litigation
 6   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 7   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 8   and their employees and subcontractors.
 9         4.15 Protected Material: any Disclosure or Discovery Material that is
10   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
11   ATTORNEYS’ EYES ONLY.”
12         4.16 Receiving Party: a Party that receives Disclosure or Discovery
13   Material from a Producing Party.
14   5.    SCOPE
15         The protections conferred by this Order cover not only Protected Material,
16   but also (1) any information copied or extracted from Protected Material; (2) all
17   copies, excerpts, summaries, or compilations of Protected Material; and (3) any
18   testimony, conversations, or presentations by Parties or their Counsel that is
19   reasonably foreseeable to reveal Protected Material.
20         Any use of Protected Material at trial will be governed by the orders of the
21   trial judge and other applicable authorities. This Order does not govern the use of
22   Protected Material at trial.
23   6.    DURATION
24         Once a case proceeds to trial, information subject to this Order that is used or
25   introduced as an exhibit at trial becomes public and will be presumptively available
26   to all members of the public, including the press, unless compelling reasons
27   supported by specific factual findings to proceed otherwise are made to the trial
28   judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing
                                                5       STIPULATION AND PROTECTIVE ORDER
 1   “good cause” showing for sealing documents produced in discovery from
 2   “compelling reasons” standard when merits-related documents are part of court
 3   record).
 4   7.    DESIGNATING PROTECTED MATERIAL
 5         7.1    Exercise of Restraint and Care in Designating Material for Protection.
 6   Each Party or Non-Party that designates information or items for protection under
 7   this Order must take care to limit any such designation to specific material that
 8   qualifies under the appropriate standards. The Designating Party must designate for
 9   protection only those parts of material, documents, items, or oral or written
10   communications that qualify so that other portions of the material, documents,
11   items, or communications for which protection is not warranted are not swept
12   unjustifiably within the ambit of this Order.
13         Mass, indiscriminate, or routinized designations are prohibited. Designations
14   that are shown to be clearly unjustified or that have been made for an improper
15   purpose (e.g., to unnecessarily encumber the case development process or to
16   impose unnecessary expenses and burdens on other parties) may expose the
17   Designating Party to sanctions.
18         If it comes to a Designating Party’s attention that information or items that it
19   designated for protection do not qualify for protection, the Designating Party must
20   promptly notify all other Parties that it is withdrawing the inapplicable designation.
21         7.2    Manner and Timing of Designations. Except as otherwise provided in
22   this Order, or as otherwise stipulated or ordered, Disclosure of Discovery Material
23   that qualifies for protection under this Order must be clearly so designated before
24   the material is disclosed or produced.
25         Designation in conformity with this Order requires:
26                (a)    for information in documentary form (e.g., paper or electronic
27   documents, but excluding transcripts of depositions or other pretrial or trial
28   proceedings), that the Producing Party affix, at a minimum, the legend
                                                6       STIPULATION AND PROTECTIVE ORDER
 1   “CONFIDENTIAL” (“CONFIDENTIAL legend”) or “HIGHLY CONFIDENTIAL
 2   – ATTORNEYS’ EYES ONLY” (“HIGHLY CONFIDENTIAL – ATTORNEYS’
 3   EYES ONLY legend”), to each page that contains protected material. If only a
 4   portion of the material on a page qualifies for protection, the Producing Party also
 5   must clearly identify the protected portion(s) (e.g., by making appropriate markings
 6   in the margins).
 7         A Party or Non-Party that makes original documents available for inspection
 8   need not designate them for protection until after the inspecting Party has indicated
 9   which documents it would like copied and produced. During the inspection and
10   before the designation, all of the material made available for inspection will be
11   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
12   documents it wants copied and produced, the Producing Party must determine
13   which documents, or portions of documents, qualify for protection under this Order.
14   Then, before producing the specified documents, the Producing Party must affix the
15   “CONFIDENTIAL legend” or the “HIGHLY CONFIDENTIAL – ATTORNEYS’
16   EYES ONLY legend” to each page that contains Protected Material. If only a
17   portion of the material on a page qualifies for protection, the Producing Party also
18   must clearly identify the protected portion(s) (e.g., by making appropriate markings
19   in the margins).
20                (b)    for deposition exhibits, portions of deposition testimony, or any
21   video recording of a deposition proceeding, any Party or Non-Party may designate
22   as Protected Material deposition exhibits or portions of deposition testimony by
23   informing the reporter (and videographer, if applicable) during the deposition or by
24   sending, within thirty (30) days after the reporter makes the final uncorrected
25   deposition transcript available to all parties, a letter to all attorneys of record and to
26   the deposition reporter (and videographer, if applicable) designating the exhibits to
27   be so restricted, designating by page and line any portions of transcript to be so
28   restricted, or the entire transcript if applicable, and specifying the level of
                                                  7       STIPULATION AND PROTECTIVE ORDER
 1   protection being asserted. If all or a portion of a proceeding is videotaped, the video
 2   recording will have the same level of protection that is designated by a Party for the
 3   transcript of the proceeding.
 4         When deposition exhibits or deposition testimony are designated Protected
 5   Material by informing the reporter during the deposition, the transcript and any
 6   exhibits containing Protected Material shall have an obvious legend on the title
 7   page indicating that the transcript and exhibits contain Protected Material. If any
 8   portion of a videotaped proceeding is designated pursuant to this section, the
 9   videocassette or other video container shall be labeled with the appropriate
10   confidentiality designation. The Designating Party shall inform the court reporter
11   (and videographer, if applicable) of this requirement.
12         During the 30-day period following first availability of the final uncorrected
13   deposition transcript, deposition exhibits, the deposition transcript, and/or the video
14   recording will be designated “HIGHLY CONFIDENTIAL-ATTORNEYS' EYES
15   ONLY” in their entirety unless otherwise agreed. After the expiration of that
16   period, the deposition exhibits, the deposition transcript, or the video recording
17   shall be treated as actually designated. If no designation is made within the 30-day
18   period, the materials shall be considered to not contain any Protected Material.
19         Parties shall give the other parties Notice if they reasonably expect a
20   deposition, hearing or other proceeding to include Protected Material so that the
21   other parties can ensure that only individuals who are authorized to attend and who
22   have signed the Non-Disclosure Agreement (Exhibit A) are present at those
23   proceedings. The use of a document as an exhibit at a deposition shall not in any
24   way affect its designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL-
25   ATTORNEYS' EYES ONLY.”
26                (c)    for information produced in some form other than documentary
27   and for any other tangible items, that the Producing Party affix in a prominent place
28   on the exterior of the container or containers in which the information is stored the
                                                8       STIPULATION AND PROTECTIVE ORDER
 1   legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
 2   EYES ONLY.” If only a portion or portions of the information warrants protection,
 3   the Producing Party, to the extent practicable, must identify the protected
 4   portion(s).
 5         7.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
 6   failure to designate qualified information or items does not, standing alone, waive
 7   the Designating Party’s right to secure protection under this Order for such
 8   material. Upon timely correction of a designation, the Receiving Party must make
 9   reasonable efforts to assure that the material is subsequently treated in accordance
10   with the provisions of this Order.
11   8.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
12         8.1.    Timing of Challenges. Any Party or Non-Party may challenge a
13   designation of confidentiality at any time that is consistent with the Court’s
14   Scheduling Order.
15         8.2     Meet and Confer. The Challenging Party must initiate the dispute
16   resolution process under Local Rule 37-1 et seq.
17         8.3     Joint Stipulation. Any challenge submitted to the Court must be via a
18   joint stipulation under Local Rule 37-2.
19         8.4     The burden of persuasion in any challenge proceeding will be on the
20   Designating Party. Frivolous challenges, and those made for an improper purpose
21   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
22   expose the Challenging Party to sanctions. Unless the Designating Party has waived
23   or withdrawn the confidentiality designation, all parties must continue to afford the
24   material in question the level of protection to which it is entitled under the
25   Producing Party’s designation until the Court rules on the challenge.
26   9.    ACCESS TO AND USE OF PROTECTED MATERIAL
27         9.1     Basic Principles. A Receiving Party may use Protected Material that is
28   disclosed or produced by another Party or by a Non-Party in connection with this
                                                9        STIPULATION AND PROTECTIVE ORDER
 1   Action only for prosecuting, defending, or attempting to settle this Action. Such
 2   Protected Material may be disclosed only to the categories of persons and under the
 3   conditions described in this Order. When the Action has been terminated, a
 4   Receiving Party must comply with the provisions of section 15 below (FINAL
 5   DISPOSITION).
 6         Protected Material must be stored and maintained by a Receiving Party at a
 7   location and in a secure manner that ensures that access is limited to the persons
 8   authorized under this Order.
 9         9.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
10   otherwise ordered by the court or permitted in writing by the Designating Party, a
11   Receiving Party may disclose any information or item designated
12   “CONFIDENTIAL” only to:
13                  (a)   the Receiving Party’s Outside Counsel of Record in this Action,
14   as well as employees of said Outside Counsel of Record;
15                  (b)   the officers, directors, and employees (including House
16   Counsel) of the Receiving Party;
17                  (c)   Experts (as defined in this Order) of the Receiving Party for this
18   Action and who have signed the “Acknowledgment and Agreement to Be Bound”
19   (Exhibit A);
20                  (d)   the court and its personnel;
21                  (e)   court reporters and their staff;
22                  (f)   professional jury or trial consultants, mock jurors, and
23   Professional Vendors to whom disclosure is reasonably necessary for this Action
24   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
25   A);
26                  (g)   the author or recipient of a document containing the information
27   or a custodian or other person who otherwise possessed or knew the information;
28
                                                 10          STIPULATION AND PROTECTIVE ORDER
 1                  (h)   during their depositions, witnesses, and attorneys for witnesses,
 2   in the Action to whom disclosure is reasonably necessary and who have signed the
 3   “Acknowledgement and Agreement to Be Bound” (Exhibit A), unless otherwise
 4   agreed by the Designating Party or ordered by the court. Pages of transcribed
 5   deposition testimony or exhibits to depositions that reveal Protected Material may
 6   be separately bound by the court reporter and may not be disclosed to anyone
 7   except as permitted under this Order; and
 8                  (i)   any mediators or settlement officers and their supporting
 9   personnel mutually agreed upon by any of the parties engaged in settlement
10   discussions.
11         9.3      Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
12   ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
13   writing by the Designating Party, a Receiving Party may disclose any information
14   or item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
15   only to:
16                  (a)   the Receiving Party’s Outside Counsel of Record in this Action,
17   as well as employees of said Outside Counsel of Record to whom it is reasonably
18   necessary to disclose the information for this Action;
19                  (b)   House Counsel of the Receiving Party to whom disclosure is
20   reasonably necessary for this Action;
21                  (c)   Experts (as defined in this Order) of the Receiving Party to
22   whom disclosure is reasonably necessary for this Action and who have signed the
23   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
24                  (d)   the court and its personnel;
25                  (e)   court reporters and their staff;
26                  (f)   professional jury or trial consultants, mock jurors, and
27   Professional Vendors to whom disclosure is reasonably necessary for this Action
28
                                                 11          STIPULATION AND PROTECTIVE ORDER
 1   and who have signed the “Acknowledgment and Agreement to Be Bound”
 2   (Exhibit A);
 3                  (g)   the author or recipient of a document containing the
 4   information;
 5                  (h)   during their depositions, witnesses, and attorneys for witnesses,
 6   in the Action to whom disclosure is reasonably necessary and who have signed the
 7   “Acknowledgement and Agreement to Be Bound” (Exhibit A), unless otherwise
 8   agreed by the Designating Party or ordered by the court. However, current
 9   employees of Defendants can be shown any information or item designated
10   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” during their
11   depositions without having signed the “Acknowledgement and Agreement to Be
12   Bound” (Exhibit A). Pages of transcribed deposition testimony or exhibits to
13   depositions that reveal Protected Material must be separately bound by the court
14   reporter and may not be disclosed to anyone except as permitted under this Order.
15                  (i)   any mediators or settlement officers and their supporting
16   personnel mutually agreed upon by any of the parties engaged in settlement
17   discussions.
18   10.   PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
19         IN OTHER LITIGATION
20         If a Party is served with a subpoena or a court order issued in other litigation
21   that compels disclosure of any information or items designated in this Action as
22   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
23   ONLY,” that Party must:
24                  (a)   promptly notify in writing the Designating Party. The
25   notification shall include a copy of the subpoena or court order;
26                  (b)   promptly notify in writing the party who caused the subpoena or
27   order to issue in the other litigation that some or all of the material covered by the
28
                                                12       STIPULATION AND PROTECTIVE ORDER
 1   subpoena or order is subject to this Order. The notification shall include a copy of
 2   this Order; and
 3                (c)    cooperate with respect to all reasonable procedures sought to be
 4   pursued by the Designating Party whose Protected Material may be affected. If the
 5   Designating Party timely seeks a protective order, the Party served with the
 6   subpoena or court order may not produce any information designated in this action
 7   as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 8   ONLY” before a determination by the court from which the subpoena or order
 9   issued, unless the Party has obtained the Designating Party’s permission. The
10   Designating Party will bear the burden and expense of seeking protection in that
11   court of its confidential material and nothing in these provisions should be
12   construed as authorizing or encouraging a Receiving Party in this Action to disobey
13   a lawful directive from another court.
14   11.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
15         PRODUCED IN THIS LITIGATION
16                (a)    The terms of this Order are applicable to information produced
17   by a Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
18   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Information produced by Non-
19   Parties in connection with this litigation is protected by the remedies and relief
20   provided by this Order. Nothing in these provisions should be construed as
21   prohibiting a Non-Party from seeking additional protections.
22                (b)    In the event that a Party is required, by a valid discovery
23   request, to produce a Non-Party’s Protected Material in its possession, and the Party
24   is subject to an agreement with the Non-Party not to produce the Non-Party’s
25   confidential information, then the Party must:
26                       (1)   promptly notify in writing the Requesting Party and the
27   Non-Party that some or all of the information requested is subject to a
28   confidentiality agreement with a Non-Party;
                                               13       STIPULATION AND PROTECTIVE ORDER
 1                       (2)    promptly provide the Non-Party with a copy of this Order,
 2   the relevant discovery request(s), and a reasonably specific description of the
 3   information requested; and
 4                       (3)    make the information requested available for inspection
 5   by the Non-Party, if requested.
 6                (c)    If the Non-Party fails to seek a protective order from this court
 7   within 14 days of receiving the notice and accompanying information, the
 8   Receiving Party may produce the Non-Party’s Protected Material responsive to the
 9   discovery request. If the Non-Party timely seeks a protective order, the Receiving
10   Party may not produce any information in its possession or control that is subject to
11   the confidentiality agreement with the Non-Party before a determination by the
12   court. Absent a court order to the contrary, the Non-Party will bear the burden and
13   expense of seeking protection in this court of its Protected Material.
14   12.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
15         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
16   Protected Material to any person or in any circumstance not authorized under this
17   Order, the Receiving Party must immediately (a) notify in writing the Designating
18   Party of the unauthorized disclosures, (b) use its best efforts to retrieve all
19   unauthorized copies of the Protected Material, (c) inform the person or persons to
20   whom unauthorized disclosures were made of all the terms of this Order, and (d)
21   request those person or persons to execute the “Acknowledgment an Agreement to
22   Be Bound” attached as Exhibit A.
23   13.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
24         PROTECTED MATERIAL
25         When a Producing Party gives notice to Receiving Parties that certain
26   inadvertently produced material is subject to a claim of privilege or other
27   protection, the obligations of the Receiving Parties are those set forth in Federal
28   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
                                                 14       STIPULATION AND PROTECTIVE ORDER
 1   whatever procedure may be established in an e-discovery protocol or order that
 2   provides for production without prior privilege review. Under Federal Rule of
 3   Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of
 4   disclosure of a communication or information covered by the attorney-client
 5   privilege or work product protection, the parties may incorporate their agreement in
 6   an order submitted to the court.
 7   14.   MISCELLANEOUS
 8         14.1 Right to Further Relief. Nothing in this Order abridges the right of any
 9   person to seek its modification by the Court in the future.
10         14.2 Right to Assert Other Objections. By stipulating to the entry of this
11   Order, no Party waives any right it otherwise would have to object to disclosing or
12   producing any information or item on any ground not addressed in this Order.
13   Similarly, no Party waives any right to object on any ground to use in evidence of
14   any of the material covered by this Order.
15         14.3 Filing Protected Material. A Party that seeks to file under seal any
16   Protected Material must comply with Local Civil Rule 79-5. Protected Material
17   may be filed under seal only under a court order authorizing the sealing of the
18   specific Protected Material. If a Party’s request to file Protected Material under seal
19   is denied by the court, then the Receiving Party may file the information in the
20   public record unless otherwise instructed by the court.
21   15.   FINAL DISPOSITION
22         After the final disposition of this Action, within 60 days of a written request
23   by the Designating Party, each Receiving Party must return all Protected Material to
24   the Producing Party or destroy the material. As used in this subdivision, “all
25   Protected Material” includes all copies, abstracts, compilations, summaries, and any
26   other format reproducing or capturing any of the Protected Material. Whether the
27   Protected Material is returned or destroyed, the Receiving Party must submit a
28   written certification to the Producing Party (and, if not the same person or entity, to
                                               15       STIPULATION AND PROTECTIVE ORDER
 1   the Designating Party) by the 60-day deadline that (1) identifies (by category,
 2   where appropriate) all the Protected Material that was returned or destroyed and (2)
 3   affirms that the Receiving Party has not retained any copies, abstracts,
 4   compilations, summaries or any other format reproducing or capturing any of the
 5   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
 6   archival copy of all pleadings, motion papers, trial transcripts, deposition
 7   transcripts, hearing transcripts, legal memoranda, correspondence, deposition and
 8   trial exhibits, expert reports, attorney work product, and consultant and expert work
 9   product, even if the materials contain Protected Material. Any archival copies that
10   contain or constitute Protected Material remain subject to this Order.
11   16.   VIOLATION
12         Any violation of this Order may be punished by appropriate measures
13   including, without limitation, contempt proceedings and monetary sanctions.
14         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
15
16    Dated: May 9, 2019                MANATT, PHELPS & PHILLIPS, LLP
17
18                                      By: /s/ Ileana M. Hernandez
                                              Ileana M. Hernandez
19                                             Attorneys for Defendants
                                               BLUE SHIELD OF CALIFORNIA LIFE
20                                             & HEALTH INSURANCE COMPANY
                                               and BLUE SHIELD OF CALIFORNIA
21                                             PROMISE HEALTH PLAN
22    Dated: May 9, 2019                GARNER HEALTH LAW CORPORATION
23
24                                      By: /s/_Craig B. Garner_ ___________________
                                              Craig B. Garner
25                                            Attorneys for Plaintiff
                                              ABC SERVICES GROUP, INC.
26
27
28
                                               16       STIPULATION AND PROTECTIVE ORDER
 1   * Pursuant to Local Rule 5-4.3.4.(a)(2)(i), the filing party attests that all other
 2   signatories listed above on whose behalf this filing is submitted concur in the filing’s
 3   content and have authorized the filing.
 4
 5                                          ORDER
 6         FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 7
 8   Dated: May 10, 2019              ________________________________
                                             JOHN D. EARLY
 9
                                             United States Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                17       STIPULATION AND PROTECTIVE ORDER
 1                                        EXHIBIT A
 2                     Acknowledgment and Agreement to Be Bound
 3           I affirm that I have read the Stipulation and Protective Order in ABC Services
 4   Group, Inc. v. Blue Shield of California Life & Health Insurance Company, et al.,
 5   United States District Court, Central District of California Case No. Case No. 8:19-
 6   cv-00530 AG (JDEx). I understand its terms and agree to be bound by them.
 7
 8   Signature:      ___________________________________
 9
10   Print Name:     ___________________________________
11
12   Date:            ___________________________________
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                18      STIPULATION AND PROTECTIVE ORDER
